Case 2:19-cv-07046-MWF-FFM Document 23-4 Filed 10/15/19 Page 1 of 2 Page ID #:815



    1   DAVIDA BROOK (275370)
        dbrook@susmangodfrey.com
    2   LORA J. KRSULICH (315399)
        lkrsulich@susmangodfrey.com
    3   SUSMAN GODFREY L.L.P.
        1900 Avenue of the Stars, Suite 1400
    4   Los Angeles, CA 90067
        Telephone: (310) 789-3100
    5   Facsimile: (310) 789-3150
    6   VINEET BHATIA (Pro Hac Vice)
        vbhatia@susmangodfrey.com
    7   SUSMAN GODFREY L.L.P.
        1000 Louisiana, Suite 5100
    8   Houston, TX 77002
        Telephone: (713) 651-9366
    9   Facsimile: (713) 654-6666
   10   Attorneys for Plaintiff
   11   GREGORY BLATT

   12

   13                        UNITED STATES DISTRICT COURT
   14                      CENTRAL DISTRICT OF CALIFORNIA
   15

   16    GREGORY BLATT,                        Case No. 2:19-cv-07046-MWF-FFMx
   17                       Plaintiff,         DECLARATION OF GREGORY
                                               BLATT
   18            v.
                                               Judge:   Hon. Michael W. Fitzgerald
   19    ROSETTE PAMBAKIAN and                 Ctrm.:   5A
         SEAN RAD; and DOES 1 – 10,            Date:    November 4, 2019
   20    inclusive                             Time:    10:00 a.m.
   21                       Defendants.
   22

   23

   24

   25

   26

   27

   28



        6905548v1/016409
Case 2:19-cv-07046-MWF-FFM Document 23-4 Filed 10/15/19 Page 2 of 2 Page ID #:816
